IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 38940

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 568
                                                )
       Plaintiff-Respondent,                    )     Filed: August 1, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
DIANA HERNANDEZ,                                )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. David C. Nye, District Judge.

       Order relinquishing jurisdiction and requiring execution of unified six-year
       sentence with two-year determinate term without modification for possession of
       of a controlled substance, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Diana Hernandez pled guilty to possession of methamphetamine.          Idaho Code § 37-
2732(c)(1). The district court imposed a unified six-year sentence with a two-year determinate
term, suspended the sentence and placed Hernandez on supervised probation for five years with
the condition that she successfully complete a county drug court program. Following numerous
failures to comply with drug court conditions, Hernandez was eventually suspended from the
drug court program. Hernandez’s probation officer filed a report of violation due to Hernandez’s
failure to successfully complete the drug court program. Hernandez admitted to violating the
terms of her probation, and the district court consequently revoked probation and ordered



                                               1
execution of the original sentence and retained jurisdiction. Following the period of retained
jurisdiction, the district court suspended the sentence and placed Hernandez on supervised
probation for five years. After Hernandez again admitted to violating the terms of her probation,
the district court revoked probation and ordered execution of the original sentence and again
retained jurisdiction. Following the period of retained jurisdiction, the district court relinquished
jurisdiction.   Hernandez appeals, contending that the district court abused its discretion by
relinquishing jurisdiction and ordering execution of her sentence without modification.
        We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate.             We hold that
Hernandez has failed to show that the district court abused its discretion, and we therefore affirm
the order relinquishing jurisdiction.
        Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
        Applying these standards, and having reviewed the record in this case, we cannot say that
the district court abused its discretion by ordering execution of Hernandez’s original sentence
and by refusing to sua sponte reduce her sentence. Therefore, the order relinquishing jurisdiction
and directing execution of Hernandez’s previously suspended sentence are affirmed.




                                                 2